 
 
II 
110th CONGRESS 1st Session 
S. 2137 
IN THE SENATE OF THE UNITED STATES 
 
October 4, 2007 
Mr. Graham introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To eliminate methamphetamine kingpins. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine Kingpin Elimination Act of 2007. 
2.Targeting methamphetamine kingpins 
(a)Continuing criminal enterpriseSection 408(s) of the Controlled Substances Act (21 U.S.C. 848(s)) is amended— 
(1)by striking 200 and inserting “100”; and 
(2)by striking 5 million and inserting “1 million”. 
(b)Controlled Substances Import and Export ActSection 1010(b)(1) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(1)) is amended by adding at the end In the case of a violation of subparagraph (H), that portion of this paragraph which follows subparagraph (H) shall be read by substituting 20 for 10 and 30 for 20. . 
3.Assistance for multi-jurisdictional methamphetamine task forces 
(a)In generalThe Attorney General, in consultation with appropriate State and local officials, shall— 
(1)establish methamphetamine task forces, consisting of Federal, State, and local law enforcement authorities, for the coordinated investigation, disruption, apprehension, and prosecution of criminal gangs and offenders; 
(2)direct the reassignment or detailing from any Federal department or agency (subject to the approval of the head of that department or agency, in the case of a department or agency other than the Department of Justice) of personnel to each task force; 
(3)provide all necessary funding for the operation of the task force; and 
(4)provide all necessary funding for national and regional meetings of task forces, and all other related organizations, as needed, to ensure effective operation of such teams through the sharing of intelligence, best practices and for any other related purpose. 
(b)MembershipThe task forces shall consist of agents and officers, where feasible, from— 
(1)the Federal Bureau of Investigation; 
(2)the Drug Enforcement Administration; 
(3)the Bureau of Alcohol, Tobacco, Firearms, and Explosives; 
(4)the United States Marshals Service; 
(5)the Directorate of Border and Transportation Security of the Department of Homeland Security; 
(6)the Department of Housing and Urban Development; 
(7)State and local law enforcement; and 
(8)Federal, State, and local prosecutors. 
(c)Authorization of AppropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2008 through 2011 to carry out this section. 
 
